TAMILIA, Judge,
dissenting.
I dissent and would affirm the trial court’s May 31, 1990 Order granting appellee, Stephen W. Maloney, a new trial after a jury convicted him of involuntary deviate sexual intercourse1 and indecent assault.2
The relevant alleged facts are the victim was a freshman at Villanova University and a member of the women’s swim team. On October 28, 1988, appellee, a junior and member of the men’s swim team, and the victim arrived separately at a team party at a private home in Bryn Mawr, Pennsylvania. At approximately 12:00 a.m., the victim asked fellow party-goer Mary Mayfield to drive her to the victim’s car which was parked on campus. Appellee also rode back to campus with the two. On the drive back, appellee appeared intoxicated and bragged to the women he had been drinking grain alcohol all evening. The victim and appellee got out of Mayfield’s car at the Villanova campus. After a series of childish pranks, appellee coaxed the victim to join him in his dorm room, under the auspices she could meet other swim team members who were also in his room. The victim then followed appellee to his room and, to her surprise, no one else was present. Thereafter, appellee proceeded to lock the victim in the room and turn out the lights. An *529ordeal lasting approximately two hours ensued. During the course of the following two hours, appellee made sexual advances toward the victim, forcibly constrained her from leaving and violently forced her to perform acts of oral copulation. The victim did not come forward and tell her story to police until March 23, 1989, approximately five months after the incident, when appellee was charged with similar crimes allegedly committed against another Villanova University co-ed.
The Commonwealth initially asserts the trial court erred in granting a new trial on the basis the appellee was prejudiced by an alleged violation of the court’s directive prohibiting the Commonwealth from making any reference to the appellee’s pending charges arising out of the March incident with a different Villanova co-ed. The portion of the direct examination which the trial court found violative of its Order and prejudicial to appellant is as follows:
Q. Speaking of the police, did you report this to the police in November or December?
A. No.
Q. Did you report it to the police in January or February?
A. No.
Q. How about in March?
A. Yes.
Q. What happened in March to prompt you to go to the police with this incident?
A. In late March, I read in the newspaper about another girl on the swim team being sexually assaulted in her bedroom — or her dorm room in her bed.
Q. At Villanova this is?
A. On the campus. Yes.
Q. All right.
A. And I started to feel really guilty about not initially coming forward, so being that maybe somehow reporting my incident might have, I mean, somehow, prevented *530this girl from having to go through something similar to what I had to go through.
Q. And as a result of that, did you, in fact, go to the police?
A. Yes.
Q. Did you give them a narrative written statement as to what happened to you?
A. Yes.
Q. It was like seven or eight pages long?
A. It was ten pages long.
Q. Ten pages. Okay.
A. Well, actually eleven.
Q. Katie, why didn’t you go to the police after this happened?
A. There were several reasons____
(T.T., 3/20/90, pp. 113-14, emphasis added.)
The restrictions on the testimony presented had been imposed by the trial court pursuant to motions in limine, which were granted by the trial court when he instructed the district attorney that he would not permit reference to the other case either by the victim or the district attorney. For the purpose of post-verdict motions, pursuant to Pa.R.Crim.P. 1123, this served to preserve the motion and need not have been raised again prior to the time post-trial motions were filed. See Commonwealth v. Burchard, 349 Pa.Super. 456, 503 A.2d 936 (1986). The court, in his Opinion, stated as follows:
Prior to the trial of this matter, the Defense filed a Motion in Limine to exclude any evidence of the existence of the other charges into this case. The Defense anticipated that the alleged victim in this case might reveal the existence of the other charges against the Defendant when she was questioned by the District Attorney upon direct examination.
*531In an in camera proceeding, the Court instructed the District Attorney that the Court would permit no reference to the other charges from Incident Number 2 in the testimony of this case. The District Attorney offered to have the alleged victim to respond only that she has heard of another incident in March of 1989 which compelled her to report what had allegedly happened to her in October of 1988. Again, the Court indicated that it would not permit any reference to other charges against the Defendant in this case.
In her actual direct testimony and in response to the questions from the District Attorney, the alleged victim testified that she reported the Defendant’s attack upon her because she had read in the campus newspaper in March of 1989 that another member of the Varsity Swim Team had been attacked in her dormitory room. She further stated that she felt guilty for not having reported the attack upon her by the Defendant for, had she done so, she might have prevented the subsequent attack. This clearly went beyond the ruling in the in camera proceedure [sic].
(Slip Op., Labrum, J., 11/16/90, pp. 2-4.)
In light of the above discussion and holding by the trial court, I would find a new trial was properly granted. The testimony presented by the victim upon examination by the district attorney, in addition to violating the instruction by the court, substantially defeated the purpose for granting the motion of severance of the two cases. When the informations were prepared, the Commonwealth gave notice it intended to join the two charges. It was following the grant of the motion to sever, in anticipation of the likelihood that the Commonwealth might introduce testimony by the victim revealing the existence of the other charges against the defendant/appellee, that the motion in limine was filed. To now hold that a violation of the trial court’s rulings is not grounds for a new trial is to totally nullify the court’s ability to control the conduct of the trial *532and the ability to correct substantial and prejudicial error that occurred thereby.
In addition to the above failure to limit testimony regarding the alleged victim’s reasons for coming forward five months after the incident, I believe the trial court did not err in granting a new trial as a result of finding potential prejudice created by jurors discussing the contents of prejudicial newspaper publicity. The two situations, coupled together, served to shift the weight unfavorably for appellee and call into question his ability to receive a fair trial.
At the commencement of proceedings, the trial court instructed the jury against reading or listening to outside sources which could influence or effect their deliberations. In the Thursday, March 22, 1990, edition of the Delaware County Daily Times, at page 28, an article appeared entitled Ex-Nova Student denies charges. In column four of the five column article, it stated:
Maloney is also scheduled to stand trial next week on charges he indecently assaulted a 19 yr. old student in her dormitory room on March 20, 1989.
Some question arose during the deliberations as to whether jurors read the article. The trial court conducted voir dire examinations wherein:
Juror number one (1) indicated that he has seen the headline of the story but had not read the article. Juror number three (3), who had been in possession of the newspaper, denied reading the article. Juror number two (2) saw juror number three (3) with a newspaper and saw it taken from her when she reached the deliberation room. Juror number eight (8) admitted hearing about the article from juror number one (1). Juror number nine (9) told the Court that he had heard of two newspaper articles. One had apparently appeared on March 21 and the other was the article in question. This juror indicated that he had been told by someone on the jury that the Times article reported the Defendant’s version on the incident.
The remaining seven jurors indicated no knowledge of the newspaper article.
*533(Slip Op. at 4-5.) The trial court is in the best position to assess the credibility and demeanor of the jurors during voir dire examination. Thus, it is within the discretionary province of the trial judge to determine whether or not jurors have been influenced. Commonwealth v. Werts, 483 Pa. 222, 395 A.2d 1316 (1978); Commonwealth v. Craig, 471 Pa. 310, 370 A.2d 317 (1977). Jurors’ misconduct by failing to heed the court’s ban on reading newspaper accounts of the trial requires a new trial. Commonwealth v. Williams, 494 Pa. 496, 431 A.2d 964 (1981).
The trial court made a finding of fact a portion of the jury had breached its duty by exposing itself to the information contained in the article. Based on the jury’s exposure to the article as well as conflicting answers given during voir dire examination, the trial court was persuaded the jury had been tainted by the improper information, despite attempted curative instructions. Unlike the majority, I do not believe it is for this Court to substitute its judgment on a factual finding for that of the trial judge. It is hornbook law that the trial judge is in a unique position in determining the credibility of witnesses, including jurors on voir dire, and the weight to be given their testimony and any inferences to be drawn therefrom. Only in the clearest of cases where the judgment of the trial court is totally unsupported by the evidence should we find an abuse of discretion on a fact finding matter.
The Commonwealth responds the error, if any, was harmless because the jury may receive information concerning appellee’s alleged involvement in the second incident. The basis for the Commonwealth’s argument is the evidence of the second alleged crime is admissible not to show appellee’s bad character or propensity for committing criminal acts, but rather, to show intent or motive. The Commonwealth reasons, since appellee asserted the defense of consent, appellee essentially argued he lacked criminal motive or intent. Accordingly, an attack by him on another victim under similar circumstances months later is relevant to *534show motive and intent in t' case. I disagree with the Commonwealth’s reasoning.
The flaw in the Commom th’s argument begins with its premise the appellee is ini. - d guilty of the second act. The second unadjudicated act is merely an allegation of guilt. Appellee remains cloaked in the presumption of innocence as to the second charge until a jury’s final verdict is rendered. To allow the jury to infer guilt in another incident before such an adjudication is made runs counter to the concepts óf fairness which the rules of evidence are designed to promote. Here, the Commonwealth attempted to persuade the jury to believe because appellee is charged with another crime, he is indeed guilty of the initial crime. Based on this presumption of guilt, the Commonwealth attempted to suggest to the jury appellee had the motive and intent to commit the instant offense. While bad acts may be admissible in certain limited circumstances,3 such is clearly not the case here. To allow the jury to make an inference of guilt as to an unadjudicated offense allows for the very tipping of the scales we so ardently strive to balance.
In some cases the evidence is so overwhelming that the error, although prejudicial, still may not require a new trial as we recognize the fact there are few, if any, perfect trials. Despite our increased awareness and sensitivity to campus sexual assaults, we must not be blinded by the publicity and media type to the need for steady and appropriate application of legal principles in deciding these cases, as in any other criminal proceeding. While unquestionably a jury could have found appellant guilty on the evidence present*535ed, it is also conceivable, on that same evidence, to have determined a reasonable doubt existed. Evidence favoring the victim included her own testimony and testimony of persons to whom she spoke immediately after the incident to corroborate her story. Evidence favoring defendant included his testimony, the long delay in reporting the incident and possible motive on the part of the victim because of appellee’s description of her character in his comments following the incident. In addition, a great number of reputable and important witnesses testified to his good character and reputation for truth. Under these circumstances, even a slight shifting of the weight of the evidence could result in reversible prejudice to appellee.
The most recent and perhaps definitive statement on the issue of abuse of discretion by the trial judge in granting a new trial is Commonwealth v. Powell, 527 Pa. 288, 590 A.2d 1240 (1991). There, the Supreme Court was asked to review an Order by this Court, quashing an appeal by the Commonwealth, when the trial court granted a new trial “in the interest of justice” to support his decision. The Supreme Court, in effect, adopted Fed.R.Crim.P. 33, which provides: “[T]he court on motion of a defendant may grant a new trial to him if required in the interest of justice.” The application of this discretionary provision has been held to apply broadly and its use may only be reviewed if there is evidence of manifest abuse. A trial court has an “immemorial right to grant a new trial, whenever, in its opinion, the justice of the particular case so requires.” (Slip Op., Nix, C.J., 5/1/91, p. 6.) Where it will result in the attainment of justice, a trial court may grant a new trial without the initiation of the defendant.
In Commonwealth v. Myma, 278 Pa. 505, 123 A. 486 (1924), we [the Pennsylvania Supreme Court] stated:
[T]he judge occupies an exalted and dignified position; he is the one person ... from whom the litigants expect absolute impartiality. An expression indicative of favor or condemnation is quickly reflected in the jury box and at counsel table. To depart from the clear line of *536duty through questions, expressions or conduct, contravenes, the orderly administration of justice. It has a tendency to take from one of the parties the right to a fair and impartial trial, as guaranteed under our system of jurisprudence.
Id., 278 Pa. at 508, 123 A. 486.
It is the trial judge’s review of the conditions and activity surrounding the trial which leaves him or her in the best position to make determinations regarding the fairness of the process and its outcome. It is apparent, therefore, if a trial court determines that the process has been unfair or prejudicial, even where the prejudice arises from actions of the court, it may, in the exercise of its discretionary powers, grant a new trial “in the interest of justice.”
(Slip Op. at 7-8.)
Accordingly, I would find there was no abuse of discretion and would affirm the trial court’s decision granting appellee a new trial.

. 18 PA.C.S. § 3101.


. Id., § 3126.


. Evidence of another crime is to be introduced in order to prove (1) motive; (2) intent; (3) absence of mistake or accident; (4) a common scheme, plan or design embracing the commission of two or more crimes which are so related to each other that proof of one tends to prove the others; or (5) to establish the identity of the person charged with the commission of the crime on trial under circumstances where there is such a logical connection between the crimes that proof of one will naturally tend to show that the accused is the person who committed the other. See Commonwealth v. Slyman, 334 Pa.Super. 415, 483 A.2d 519 (1984).